Title: From John Adams to Sylvester T. Goss, 7 July 1819
From: Adams, John
To: Goss, Sylvester T.



Sir
Quincy July 7th. 1819

I thank you for your favor of the 3d. and for Seven Copies of the Volum you have lately published—they will enable me—to present one to as many friends who may have Canodour enough to receive them with kindness—to me they never were, nor ever will be of any use—
As you are to me an entire Stranger, I should be glad to become acquainted with you, if you can take the trouble to Visit me at Quincy—I am Sir your obliged humble Servant
John Adams—